    Case 4:19-cr-00172-RGE-HCA Document 176-6 Filed 08/26/21 Page 1 of 5




Exhibit J
                                  I. Tucker Brown, Ph.D., LP
                                    180 Grey Mountain Drive
                                       Sedona, AZ 86336
                                         928-295-5243
                                     AZ License: LPC-18667

July 20, 2021

Ruby Katherine Montoya
870 Lee Mountain Road
Sedona, AZ 86351
949-306-0644
DOB: 03/09/1990




To Whom It May Concern:

I submit this letter, on behalf of Ms. Montoya, to corroborate the findings of Paul Kahn's
treatment report as well as to convey my own experience of Ruby, whom I first met two years
ago and since then have come to know intimately. In addition to offering my professional
understanding and assessment of the impact of the traumas she has endured, I also want to
express my deep affection for her character and integrity.

I met Ruby in the summer of 2019. She and my wife were teaching at the same school, formed a
close bond, and by virtue of their relationship, I developed with her one of my own. We shared,
and still share, many of the same values, desires, and aspirations. Our childhoods also were
similar. Like Ruby, I grew up amid violence, abuse, and neglect, though not to the extent and
severity she experienced. We generally talked openly about our lives, but I noticed that when it
came to certain subjects, Ruby would shy away or deflect. Her manner of speaking would
become incongruent with the subject matter. She seemed to "drift away."

At first, not knowing the full extent of her traumatic past, I did not make much of these
instances, during which she seemed to withdraw :from her surroundings. Eventually, as we grew
closer, and specifically following her arrest in the late fall of 2019, it became clearer to me that
she was suffering :from episodic dissociation, where, when confronted with a traumatic memory
or a present moment situation that evoked a felt-sense of impending h.ann, Ruby, psychologically
speaking, would vacate her immediate reality, seeking safety in a derealized state of
consciousness. The hardship of this psychological defense against trauma, especially early
childhood trauma, landed heavily on me because I also was keenly aware of her talents as a
teacher, her respect in the community, and her dreams of continuing her career as an educational
leader.

Inde� Ruby's psychological struggles and gifts are inextricably intertwined. Because of her
traumatic upbringing, she's vulnerable to the kind of coercive influences that led to her
Case 4:19-cr-00172-RGE-HCA Document 176-6 Filed 08/26/21 Page 2 of 5
Case 4:19-cr-00172-RGE-HCA Document 176-6 Filed 08/26/21 Page 3 of 5
Case 4:19-cr-00172-RGE-HCA Document 176-6 Filed 08/26/21 Page 4 of 5
Case 4:19-cr-00172-RGE-HCA Document 176-6 Filed 08/26/21 Page 5 of 5
